Citation Nr: 1114617	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to November 1967, including service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO.  A transcript of that hearing has been associated with the claims folder.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran was exposed to excessive noise throughout his military service, but not afterwards; and the record contains credible lay evidence of tinnitus during and since service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with his claim.

In the instant case, the Board has rendered a decision in favor of the Veteran, finding that service connection for tinnitus is warranted, and therefore, a further discussion of the VCAA duties is unnecessary at this time.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he attributes to excessive noise exposure from F1 fighter jets; KC-135 jet tanks; B52 bombers; other aircraft, including jets; explosions from mortar and rocket attacks; and small arms fire at firing ranges in service.  During his August 2009 Board hearing he testified that he served in the Vietnam warzone and was in close proximity to motor and rocket explosions.  He also testified that he was stationed in Korea, and that while there he worked guarding airplanes in a special hangar on a flight line.  He testified that these planes were routinely started and their engines revved during his guard duty.  He reports that he never wore hearing protection during service, and denied any post service exposure to excessive noise.

Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence showing the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

Evidentiary Standards

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Analysis

The Veteran complains of a constant ringing as well as an intermittent tone that varies in loudness, which he says has persisted for at least 40 years.  

The report of a VA examination in October 2007 establishes that the Veteran has a current diagnosis of bilateral tinnitus.  Element (1) is accordingly met.

With respect to element (2), in-service disease or injury, service treatment records are negative for complaint of or treatment for tinnitus, but they do show that the Veteran received treatment for blows to the head, including concussion, on two separate occasions in-service; once in Vietnam, and another time in Korea.  The Veteran's DD 214 confirms that he served as an Air Force Security Policeman.  In addition, during his August 2009 Board hearing the Veteran testified that he was exposed to rocket and mortar fire; aircraft engine noise; and frequent small weapons fire, including hand grenades, on the firing range.  He also testified that he went to college after and service and took a desk job, and denied any excessive post-service noise exposure.

There is no reason to doubt the credibility of the Veteran in reporting exposure to noise during service.  In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Given the Veteran's job of policeman, and his service in a warzone and on a flightline, it is facially plausible that he was exposed to excessive noise during his service.  Therefore, the Board will concede excessive noise exposure in service.  Element (2) is met.

The Board further finds that the Veteran is competent to report the symptoms of tinnitus.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has ringing in his ears.  

On the question of a nexus or causal relationship, a VA examiner avers that since there was no mention of tinnitus in STRs and no hearing loss at discharge, it is not likely that the Veteran's currently reported tinnitus is related to service; however, this assertion ignores the Veteran's complaints of tinnitus during and since service.  See Buchanan, 451 F.3d at 1335 (providing that lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits.); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself).  Buchanan, 451 F.3d at 1335.

The Board finds the Veteran's assertion of his close proximity to heavy weapons' fire in Vietnam; his exposure to aircraft engine noise while working on the flight line in Korea; and his exposure to small arms' fire throughout his service; to be consistent with the circumstances of his service as a policeman in a military Security Police Squadron; and thus competent lay evidence.  The Board further finds his account of ringing in the ears during and after service to be credible.  

Accordingly, as the record contains credible and competent lay evidence of excessive noise exposure during service; and credible and compentent lay evidence of tinnitus during and since service; and resolving all doubt in favor of the Veteran, a grant of service connection for tinnitus is warranted.  38 C.F.R. § 3.102; see also Buchanan, 451 F.3d at 1335 (providing that if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

In October 2007 the Veteran was accorded a C&P audiology examination.  According to the examiner, word recognition scores were not reported "as they were considered unacceptable for rating purposes due to the pattern of responses."  The Board has no clue what the examiner meant by this statement, particularly as there was no mention of any impropriety in the puretone threshold scores reported by the examiner.  The evidence is thus inadequate for a decision on the issue of service connection for hearing loss.  Remand for a new C&P examination is therefore warranted.  38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA audiology examination with regard to his claim for bilateral hearing loss.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests must be performed, and all findings reported in detail.  The examiner is then requested to state, based on the medical and lay evidence, including the Veteran's account of excessive noise exposure during service, whether it is at least as likely as not that a current hearing loss disorder, if found, is related to service.  

A rational for all opinions proffered must be set forth in the examination report.

2.  After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


